[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 132 
July 31, 1942.
Upon mature consideration of the record and the issues presented by the appeal, we are satisfied that the Circuit Court reached the correct conclusion. The decree of the lower Court is adopted as the judgment of this Court. Judgment affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES, and CIRCUIT JUDGE GASTON, ACTING ASSOCIATE JUSTICE, concur.